Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 13, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154407                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  EUGENE MCKINNEY,

                 Plaintiff-Appellant,

  v                                                                 SC: 154407
                                                                   COA: 332893
  DEPARTMENT OF CORRECTIONS,                                        Montcalm CC: 2016-021040-AH
  and CARSON CITY CORRECTIONAL
  FACILITY WARDEN,

                 Defendants-Appellees.

  ______________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of September 15, 2016, the Clerk of the Court is
  hereby directed to close the file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 13, 2016
           jam
                                                                                Clerk